IN THE COURT OF APPEALS OF IOWA

                                   No. 20-0341
                            Filed December 16, 2020


JOHN H. WHITE,
     Plaintiff-Appellant,

vs.

CITY OF DUBUQUE BUILDING CODE BOARD OF APPEALS,
      Defendant-Appellee.
________________________________________________________________


      Appeal from the Iowa District Court for Dubuque County, Monica Zrinyi

Wittig, Judge.



      Property owner appeals a remand order issued in response to his petition

for writ of certiorari. AFFIRMED.




      Stuart G. Hoover, East Dubuque, Illinois, for appellant.

      Maureen Quann, Assistant City Attorney, Dubuque, for appellee.




      Considered by Doyle, P.J., and Mullins and Greer, JJ.
                                         2


MULLINS, Judge.

       John White appeals the remand of the certiorari proceeding he initiated

against the City of Dubuque Building Code Board of Appeals (Board) on the basis

that the Board failed to follow its own rules and procedures and violated White’s

due process rights. The remand was for the purpose of the Board proceeding in

compliance with the city code.        We affirm for the reasons stated in our

contemporaneously filed decision in Kopzyck v. City of Dubuque Building Code

Board of Appeals, No. 20-0340, 2020 WL _______, at *__ (Iowa Ct. App. Dec. 16,

2020) (“It is the rule that certiorari proceedings may be remanded where the inferior

tribunal has not proceeded according to law and the mistake may be corrected

upon a further hearing.” (quoting Watson v. Charlton, 50 N.W.2d 605, 611 (Iowa

1951))).

       AFFIRMED.